Citation Nr: 1143637	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  06-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a December 2008 decision, the Board denied the Veteran's claim for an increased rating for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued a memorandum decision vacating the Board's December 2008 decision to the extent that it denied an increased rating for PTSD.
 
A May 2010 Board decision determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a kidney disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The March 2011 decision of the Court vacated the December 2008 Board decision due to the Board's failure to address evidence in the record favorable to the Veteran's claim for an increased rating for PTSD.  The Board additionally notes that the record does not show that the Veteran has had a VA psychiatric examination for compensation purposes since November 2006.  Furthermore, the most recent VA outpatient records on file regarding treatment of the Veteran's PTSD are dated in December 2006.  The duty to assist requires that the Veteran's updated VA treatment records be obtained and that the Veteran be provided a new VA examination to determine the current severity of his PTSD.  See 38 C.F.R. § 3.159.

The February 2005 rating decision denied a claim for TDIU.  The Veteran did not appeal the denial of TDIU to the Board.  The March 2011 decision of the Court notes that there was some evidence relating to unemployability at the November 2006 VA psychiatric examination, and when considered with the Veteran's claim for an increased rating, this could be considered a new claim for TDIU.  The Board does consider that the November 2006 VA examination report raises a new claim for TDIU and that this claim must be adjudicated by the RO.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.

2.  Send the Veteran a TDIU application form so that he may submit his educational and occupational history.

3.  Request copies of the Veteran's VA treatment records dated from December 2006 to present.  

4.  After the above action has been accomplished, the Veteran should be accorded a VA psychiatric examination to ascertain the current level of disability of his service-connected PTSD.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  A multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must explain the GAF score and provide an opinion as to whether PTSD precludes the Veteran from securing and following a substantially gainful occupation.  The report of examination should include a complete rationale for all opinions expressed.

5.  When the above actions have been accomplished the Veteran should be accorded a VA general medical examination.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected disabilities preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disabilities.  The service-connected disabilities include PTSD and diabetes mellitus.  The examiner should discuss the impact of all of the Veteran's service-connected disabilities together on his ability to obtain and maintain substantially gainful employment.  The report of examination should include a complete rationale for all opinions expressed.

6.  Issue a rating decision adjudicating the Veteran's claim for TDIU.

7.  Thereafter, readjudicate all issues that are in appellate status and furnish the Veteran and his representative a supplemental statement of the case for all claims that remain less than fully favorable to the Veteran.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. Jordan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


